NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 15a0195n.06

                                         No. 13-6581
                                                                                    FILED
                           UNITED STATES COURT OF APPEALS                      Mar 11, 2015
                                FOR THE SIXTH CIRCUIT                      DEBORAH S. HUNT, Clerk


UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff-Appellee,                           )
                                                     )    ON APPEAL FROM THE UNITED
v.                                                   )    STATES DISTRICT COURT FOR
                                                     )    THE EASTERN DISTRICT OF
RIGOBERTO FRANCISCO-REYES,                           )    TENNESSEE
                                                     )
       Defendant-Appellant.                          )


       BEFORE: KETHLEDGE and DONALD, Circuit Judges; McCALLA, District Judge.*


       PER CURIAM. Rigoberto Francisco-Reyes appeals the district court’s judgment of

conviction and sentence.

       A jury found Francisco-Reyes guilty of illegally reentering the United States after being

deported, in violation of 8 U.S.C. § 1326. The district court sentenced him to 21 months in

prison. On appeal, Francisco-Reyes argues that there was insufficient evidence to support his

conviction because there was no evidence that he knew his reentry into the United States was

illegal. He contends that he did not understand his prior deportation proceedings because they

were not conducted in his native language.

       We review de novo a challenge to the sufficiency of the evidence. United States v.

Mathis, 738 F.3d 719, 735 (6th Cir. 2013). When reviewing such a claim, we must determine




        *The Honorable Jon Phipps McCalla, United States District Judge for the Western
District of Tennessee, sitting by designation.
No. 13-6581
United States v. Francisco-Reyes

whether, after viewing the evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime beyond a reasonable doubt. Id.

       Francisco-Reyes’s sufficiency-of-the-evidence claim fails because the prosecution was

not required to prove that he knew his reentry into the United States was illegal. See United

States v. Hussein, 675 F.2d 114, 116 (6th Cir. 1982) (per curiam). And, in any case, a rational

juror could have concluded that Francisco-Reyes knew that his reentry was illegal, given the

evidence that he had been deported five times between 1998 and 2009.

       Accordingly, we affirm the district court’s judgment.




                                               -2-